Citation Nr: 0615528	
Decision Date: 05/26/06    Archive Date: 06/06/06

DOCKET NO.  06-00 024	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to a disability rating in excess of 50 
percent for post-traumatic stress disorder (PTSD).

2.  Entitlement to a disability rating in excess of 10 
percent for tinnitus.

3.  Entitlement to an increased (compensable) disability 
rating for left ear hearing loss.

4.  Entitlement to a total disability rating based on 
individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Mark J. Swiatek, Counsel


INTRODUCTION

The veteran had active military service from January 1966 to 
January 1968.

This matter is on appeal to the Board of Veterans' Appeals 
(Board) from the Department of Veterans Affairs (VA) Regional 
Office (RO) in Cleveland, Ohio.  In May 2004, the RO granted 
service connection for PTSD and assigned an initial 10 
percent evaluation.  The initial rating for PTSD was 
increased to 50 percent pursuant to a Decision Review Officer 
(DRO) decision in November 2004.  
The November 2004 DRO decision granted service connection for 
left ear hearing loss and for tinnitus and assigned an 
initial noncompensable evaluation for hearing loss and an 
initial 10 percent evaluation for tinnitus.

In December 2004, the RO received the veteran's claim for 
increase for PTSD, hearing loss, and tinnitus and a claim for 
entitlement to a TDIU.  He appealed the October 2005 rating 
decision that continued the 50 percent evaluation for PTSD, 
the noncompensable evaluation for left ear hearing loss, and 
the 10 percent evaluation for tinnitus, and denied 
entitlement to a TDIU.

The issues of entitlement to a disability rating in excess of 
50 percent for PTSD, and entitlement to a TDIU are addressed 
in the REMAND portion of the decision below and are REMANDED 
to the RO via the Appeals Management Center (AMC), in 
Washington, DC.




FINDING OF FACT

Prior to the Board entering a decision in the veteran's 
appeal seeking entitlement to a disability rating in excess 
of 10 percent for tinnitus, and entitlement to an increased 
(compensable) disability rating for left ear hearing loss, 
the veteran withdrew the issues from appellate consideration 
through written correspondence to the Board dated April 27, 
2006, which the Board received on May 3, 2006.


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal by the 
appellant of the issues of entitlement to a disability rating 
in excess of 10 percent for tinnitus, and entitlement to an 
increased (compensable) disability rating for left ear 
hearing loss have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) 
(West 2002); 38 C.F.R. §§ 20.202, 20.204 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

Analysis

The record shows that in October 2003 the veteran filed a 
claim for service connection for tinnitus secondary to a 
concussion in service, and service connection for left ear 
hearing loss.  The RO rating decision in May 2004 denied the 
claims, and he was issued notice in June 2004.  The RO 
received a notice of disagreement in July 2004 and then 
completed additional development.  A DRO decision in November 
2004 granted service connection for tinnitus and left ear 
hearing loss.  The RO issued notice in November 2004.

The December 2004 correspondence from the veteran's 
representative to the RO was a claim for increase in the 
schedular ratings for hearing loss and tinnitus on the basis 
that each had become more severe.  The RO rating decision in 
October 2005 denied an increased (compensable) rating for 
left ear hearing loss and denied a disability rating in 
excess of 10 percent for tinnitus.  In October 2005, the RO 
issued notice and received the veteran's notice of 
disagreement.  The RO issued a statement of the case (SOC) in 
November 2005.  The RO received the veteran's substantive 
appeal in December 2005.  In January 2006, the RO informed 
the veteran by letter that his records were being transferred 
to the Board and of the procedure if he desired to submit 
additional evidence, request a hearing or change 
representation.  

In a March 2006 letter, the RO informed the veteran that it 
had received a termination of power of attorney from his 
private attorney and advised him of his representation 
options.  In a letter dated April 27, 2006 that was 
transmitted electronically to the Board on May 3, 2006, the 
veteran advised the Board of his new representation, and that 
he wished to "AMEND my appeal" stating in part that "I 
WITHDRAW the claims for higher ratings for both tinnitus and 
hearing loss."  

Under 38 U.S.C.A. § 7105; 38 C.F.R. § 20.202, the Board may 
dismiss any appeal which fails to allege specific error of 
fact or law in the determination being appealed.  A 
Substantive Appeal may be withdrawn in writing or on the 
record at a hearing at any time before the Board promulgates 
a decision.  38 C.F.R. § 20.204(b).  Prior to the filing of 
the claim for increase in December 2004, the Board amended 
section 20.204 to provide, in essence, that withdrawal may 
be made by the appellant or by his or her authorized 
representative, and modified the provision in the former 
regulation that a representative may not withdraw a 
Substantive Appeal filed by the appellant personally without 
the express written consent of the appellant.  38 C.F.R. 
§ 20.204(c) (2005).  VA stated that the amendment is 
intended to remove an unnecessary restriction on who may 
withdraw an appeal to the Board and to clarify appeal 
withdrawal procedures.  See 68 Fed. Reg. 13236 (Mar. 19, 
2003).  In any event that amendment does not warrant a 
different disposition given the facts of this case.

Through the April 27, 2006, correspondence, the appellant 
informed the Board that the issues of a rating in excess of 
10 percent for tinnitus and an increased (compensable) rating 
for left ear hearing loss were being withdrawn.  His 
intention to withdraw these issues was unequivocal.  
Therefore, there remain no allegations of error of fact or 
law for appellate consideration regarding either matter.  
Accordingly, the Board does not have jurisdiction to review 
the appeal as to these issues and it is dismissed as to the 
foregoing claims without prejudice.  

Regarding the withdrawal of appeal on the issues of an 
increased rating for tinnitus and for left ear hearing loss, 
the VCAA does not affect matters on appeal when the matter is 
one limited to purely legal questions.  Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Livesay v. 
Principi, 15 Vet. App. 165 (2001) (en banc) holding the VCAA 
is not applicable where it could not affect a pending matter 
or could have no application as a matter of law.  The 
veteran's intention to withdraw the claims is clear from the 
record and there is no factual issue in dispute.


ORDER

The claim of entitlement to a disability rating in excess of 
10 percent for tinnitus is dismissed.

The claim of entitlement to an increased (compensable) 
disability rating for left ear hearing loss is dismissed.


REMAND

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).

In the previously mentioned correspondence of April 27, 2006, 
the veteran was unequivocal in his desire to continue the 
appeal on the issues of an increased rating 



for PTSD and entitlement to a TDIU.  He requested a Board 
hearing at the RO, 
either in person or videoconference, whichever could be 
scheduled earlier.  The veteran transmitted a letter to the 
Board on May 9, 2006 wherein he advised the Board that he had 
elected a videoconference hearing a t the Cleveland, Ohio VA 
RO.  

Accordingly, the case is REMANDED for the following action:

1.  The veteran should be scheduled for a 
videoconference hearing before a Member 
of the Board.  The appellant should be 
advised of the hearing schedule and 
scheduled for a hearing that, to the 
extent possible, accommodates any request 
he may have regarding time or date of 
appearance.  He should be informed of the 
consequences of failing to appear for the 
hearing.  All communications with the 
appellant regarding the scheduling of the 
Board hearing should be documented in the 
claims folder.

2.  The veteran's current representative, 
the Disabled American Veterans, or 
another representative if properly 
appointed, should be afforded the 
opportunity to review the claims folder.  
The RO should insure that a reasonable 
period of time is afforded the 
representative to review the claims 
folder before the Board hearing.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to any final 
outcome warranted in this case.  The appellant need take no 
action until so notified. 



The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



______________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


